Upon evidence, it appeared the property was sold by order of court, by an auctioneer in the town of New Bern, and for less than its value, but not under any other circumstances of unfairness. It was purchased in by the widow, who was the executrix.
The law of England is as stated by plaintiff's counsel, that an executor or administrator cannot purchase but by paying the full value. The law, however, is different here; for here it is sold by order of court, and by a public officer, the sheriff, whose interest and duty it is to take care that it sells for its value. Therefore, she may purchase in such case for less than the real value, if she can; but if not sold by order of court, or not by the sheriff, the proper officer, she, the executrix, shall still answer for the real value.
NOTE. — See Boatwell v. Reynell, ante, 1, and the cases referred to in the note that case.